Citation Nr: 0105444	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  93-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1. Entitlement to a rating in excess of 20% for bilateral 
temporomandibular joint (TMJ) derangement subsequent to 16 
February 1994.

2. Entitlement to a compensable rating for bronchitis prior 
to 14 July 1997.

3. Entitlement to a rating in excess of 10% for bronchitis 
prior to 29 April 1999.

4. Entitlement to a compensable rating for bronchitis 
subsequent to 28 April 1999.

 
WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1965 to November 
1971.  This appeal originally arose, in pertinent part, from 
a July 1991 rating action of the Boston, Massachusetts RO 
which denied service connection for residuals of a jaw 
fracture, and service connection for a respiratory disorder, 
including as a residual of exposure to Agent Orange.  In 
January 1992, the veteran gave testimony at a hearing before 
a hearing officer at the RO.  By rating action of August 
1992, the RO implemented a May 1992 hearing officer's 
decision which granted service connection for bilateral TMJ 
derangement and assigned a 10% rating from November 1990; the 
veteran appealed, in pertinent part, the 10% rating, claiming 
an increased rating.  In July 1993, the veteran gave 
testimony at a hearing before the undersigned Member of the 
Board of Veterans Appeals (Board) at the RO.

By decision of May 1995, the Board remanded, in pertinent 
part, the issues of service connection for a respiratory 
disorder and a rating in excess of 10% for bilateral TMJ 
derangement to the RO for further development.  In September 
1995, this case was transferred from the Boston RO to the 
White River Junction, Vermont RO, reflecting the veteran's 
change of residence from Massachusetts to Vermont.

By rating action of June 1996, the RO increased the rating of 
the bilateral TMJ derangement from 10% to 20%, effective 17 
February 1994.  By decision of May 1997, the Board, in 
pertinent part, granted a 20% rating for bilateral TMJ 
derangement from November 1990 through 16 February 1994, 
denied a rating in excess of 20% for bilateral TMJ 
derangement subsequent to 16 February 1994, and remanded the 
issue of service connection for a respiratory disorder to the 
RO for further development.  

By decision of March 1999, the Board, in pertinent part, 
granted service connection for chronic bronchitis as a 
residual of exposure to Agent Orange.

By Memorandum Decision of April 1999, the U.S. Court of 
Appeals for Veterans Claims (Court), in pertinent part, 
vacated that portion of the May 1997 Board decision which 
denied a rating in excess of 20% for bilateral TMJ 
derangement subsequent to 16 February 1994, and remanded that 
issue to the Board for readjudication consistent with the VA 
Secretary's October 1998 Motion.

By rating action of May 1999, the RO implemented the March 
1999 Board decision which granted service connection for 
chronic bronchitis as a residual of exposure to Agent Orange, 
and assigned an initial noncompensable rating from November 
1990, a 10% rating from 14 July 1997, and a noncompensable 
rating from 29 April 1999; the veteran appeals that 
determination, claiming an increased rating at each stage.   

By decision of August 1999, the Board remanded the issue of a 
rating in excess of 20% for bilateral TMJ derangement 
subsequent to 16 February 1994 to the RO for further 
development.

In a statement of April 2000, the veteran claimed service 
connection for diabetes mellitus as a result of exposure to 
Agent Orange.  In a statement of August 2000, he claimed 
service connection for a post-traumatic stress disorder 
(PTSD).  In November 2000, the veteran gave testimony at a 
hearing before the undersigned Member of the Board in 
Washington, D.C., wherein it was noted that he had claimed 
service connection for the latter 2 disorders.  These issues 
have not been adjudicated by the RO and are not properly 
before the Board for appellate consideration at this time, 
and are thus referred to the RO for appropriate action.  

By decision of 23 November 1999, the Board denied service 
connection for bilateral defective hearing on the grounds 
that the claim was not well-grounded, because the veteran did 
not then have recognizable bilateral defective hearing 
pursuant to the provisions of 38 C.F.R. § 3.385.  This issue 
is referred to the RO for possible readjudication pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

The issues of a compensable rating for bronchitis prior to 14 
July 1997, a rating in excess of 10% for bronchitis prior to 
29 April 1999, and a compensable rating for bronchitis 
subsequent to 28 April 1999 are the subject of the REMAND 
portion of this decision, below.


FINDING OF FACT

The veteran's bilateral TMJ derangement is manifested by 
complaints of right jaw pain and popping, accidental biting 
of the right tongue and cheek, and occasional open locking of 
the jaw, with recent clinical findings showing inter-incisal 
motion possible to at least 25 mm with pain, a click in the 
right joint, right TMJ capsulitis, right TMJ disc 
displacement with reduction, right temporalis tendinitis, 
right coronoid hyperplasia, and myofascial pain of the right 
masseter and temporalis muscles, and a good overall prognosis 
for resolution of the veteran's pain and functional 
impairment with a right coronoidectomy. 


CONCLUSION OF LAW

Subsequent to 16 February 1994, the veteran's bilateral TMJ 
derangement is not more than 20% disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Diagnostic Code 9905 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant contends, in effect, that his bilateral TMJ 
derangement is currently more than 20% disabling.  He asserts 
that the TMJ disability is a constant source of irritation, 
pain, aching, popping, stiffness, and soreness, and that he 
has been suffering from increasing degeneration, and 
limitation of motion of the temporomandibular articulation 
over time.  He states that he cannot open his mouth wide 
enough to brush his teeth correctly, impairing his dental 
hygiene regimen and resulting in his having had many teeth 
extracted.  He asserts that his jaw sometimes locks open for 
a long time after yawning widely or opening his mouth too 
widely while chewing.  He states that his practical inter-
incisal range of motion is only to 15 millimeters (mm), and 
that motion beyond that is possible to a maximum of               
25 mm but causes intense pain.  He asserts that his TMJ 
disorder sometimes causes him to bite his tongue and the side 
of his mouth while chewing, making subsequent chewing and 
swallowing intensely painful for several weeks while the 
injuries and scars on the tongue and the side of the mouth 
heal.  He requests compensation for all the past years he 
suffered pain and loss of teeth due to the VA's negligence in 
failing to have provided him with timely ameliorative medical 
treatment of his TMJ disorder.  He also requests compensation 
for additional functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and increased 
disability during flare-ups consistent with the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

A review of the evidence of record discloses that the veteran 
gave testimony consistent with the abovementioned contentions 
at hearings on appeal conducted by a hearing officer at the 
RO in January 1992, as well as by the undersigned Member of 
the Board at the RO in July 1993 and in Washington, D.C. in 
November 2000.

On VA orthopedic examination of October 1995, the veteran's 
chief complaint was pain on opening his jaw which was felt in 
the right ear canal, as well as limitation of jaw opening 
with occasional catches when yawning.  He reported no 
treatment for this jaw problem.  Current examination of the 
jaws showed a definite click over the right TMJ.  There 
appeared to be some bony thickening around the neck of the 
ramus on the right side.  The veteran was able to open his 
mouth only 1.5 inches (37.5 mm).  Examination of the ear 
canal showed no definite abnormality.  X-rays of the TMJs 
revealed normal translation and reduction bilaterally.  There 
was no evidence of erosion or sclerosis.  The left mandibular 
condyle appeared somewhat flattened, which was felt to 
possibly reflect early degenerative changes.  The right 
mandibular condyle appeared normal.  The radiologist's 
impressions were normal motion at the TMJ; possible early 
degenerative changes of the left mandibular condyle.  The 
diagnosis was old fracture of the neck of the right ramus of 
the mandible.

On special VA dental examination of November 1995, the 
veteran's complaints were limited opening of the jaw, right-
sided jaw pain and noises, and episodes of locking open if he 
opened his jaw wide.  The last such episode reportedly 
occurred a month ago.  The symptoms reportedly began in 1966 
and had worsened over time, and were worse in the winter.  
The veteran reported no pain with chewing, but he 
occasionally clenched his jaw.  On examination, the right TMJ 
and masseter were tender.  On range of motion testing, the 
veteran could open his jaw 30 mm without deviation, and move 
10 mm in left and right excursion.  The occlusion was Class 
II.  There were no TMJ clicks or pops, and both condyles 
translated forward.  Evaluating the effect of the disability 
upon the veteran's everyday activities, the examiner noted 
that the veteran avoided going to the dentist, had difficulty 
brushing his teeth, and was afraid to yawn.  Current panorex 
dental X-rays revealed normal mandibular contours without 
deformity.  The condylar necks were normal, with possible 
decreased joint space on the right side.  October 1995 plain 
X-rays of the TMJ were noted to have revealed normal motion 
on the range of the condyles, and possible degenerative 
changes in the left TMJ.  The diagnoses were myofascial pain 
and dysfunction of the right masseter muscle; right TMJ 
capsulitis; and possible internal derangement of the right 
TMJ (the examiner felt that a magnetic resonance imaging 
(MRI) scan would be needed to evaluate this).  Subsequent 
December 1995 VA records document that an MRI scan was 
scheduled for a date in January 1996, but a February 1996 
medical note indicates that the veteran was too big to fit 
into the machine.  In May 1996, another VA physician noted 
that an MRI scan was not possible because the veteran was 
reportedly unable to fit into the scanner.       

Pursuant to the Court's April 1999 Decision and the Board's 
August 1999 Remand Order with respect to the need for 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and the Court's holding in DeLuca, a special dental 
examination was conducted in February 2000 by J. A. Crandall, 
D.D.S., who evaluated the veteran's orofacial pain and 
temporomandibular disorder.  The veteran complained of 
continuous, variable aching stiffness and soreness localized 
to the region of the right TMJ and masseter muscle.  He was 
also bothered by frequent accidental biting of the right 
tongue and cheek, and found that jaw movements such as 
chewing and yawning aggravated the problems.  The examiner 
reviewed the medical history pertaining to the onset of the 
veteran's service-connected TMJ disorder, noting that he had 
experienced a pronounced popping in the right jaw since his 
original injury in 1966.  He occasionally experienced an open 
locking of the jaw that reportedly required him to massage it 
back into place, as a result of which problem he developed an 
avoidance of wide opening of the mouth.  He also developed 
altered chewing patterns due to frequent accidental biting of 
the right cheek and tongue.  Further complaints included 
difficulty swallowing, thermal sensitivity in the teeth, 
awareness of the teeth, clenching and grinding the teeth, jaw 
popping, jaw muscle fatigue, locking open of the jaw, 
frequent cheek and tongue biting, and drifting teeth.  

On examination, the maximum voluntary mandibular opening was 
to 25 mm, which was painful in the right TMJ region.  No 
deflection or deviation was noted, and the mandible remained 
at the midline at maximum opening.  Lateral movement was at  
8 mm on the right and 10 mm on the left, and protrusive 
movement was 6 mm.  There was a significant increase in 
maximum jaw opening with deviation of the jaw to the right 
and left.  The veteran's dentition was in very poor 
condition, with many teeth missing and 2 impacted.  The 
restorations were in fair condition, and there was a 
significant periodontal problem.  He had partial maxillary 
and mandibular prostheses that he wore infrequently.  There 
were heavy facets of wear on the anterior teeth.  Lateral, 
posterior lateral, and auditory canal palpation of the right 
joint produced slight to moderate pain.  A distinct 
reciprocal click was noted in the right joint on opening and 
retrusive mandibular movement.  There was pain on palpation 
of the right masseter, temporalis, temporalis tendon, and 
stylomandibular ligament.  After reviewing the veteran's life 
events questionnaire, the examiner commented that his history 
of PTSD was a possible contributing factor to his pain 
complaint.        

Corrected tomograms of each joint in the closed-clenched and 
maximum opening positions showed no evidence of bony changes 
of the condyles.  In the closed-clenched position, the 
condyles appeared to be displaced to the anterior on both 
sides.  There was also evidence of slightly-restricted 
forward motion of the right condyle in the maximum opening 
position.  Additional radiographic findings included a 
pronounced radiolucency around one impacted tooth and gross 
hyperplasia of the right coronoid process.  The examiner 
commented that this latter finding might well be the result 
of a displaced fracture that could have occurred in either 
the 1966 jaw injury (for which residuals the veteran is 
service connected) or in a motor vehicle - pedestrian 
accident in 1986 in which he suffered multiple head and 
facial traumas including a severe nasal injury, opining that, 
historically, it would seem to be the result of the former 
incident.

The diagnoses of the veteran's orofacial pain disorder were 
right TMJ capsulitis; right TMJ disc displacement with 
reduction; right temporalis tendinitis; right coronoid 
hyperplasia; myofascial pain of the right masseter and 
temporalis muscles; and 2 impacted teeth with a significant 
radiolucency around one tooth.  The examiner commented that 
the veteran should be immediately referred to an oral and 
maxillo-facial surgeon for removal of the impacted teeth and 
a right coronoidectomy.  He opined that this latter problem 
might be a substantial source of his jaw pain and functional 
complaints, and might well solve the majority of his 
problems.  He was also in need of prompt dental care due to 
the poor condition of his teeth.  Future treatment might 
include the fabrication of a mandibular orthopedic re-
positioning appliance to restore normal joint and muscle 
function.  He might be referred for physical therapy 
techniques including spray and stretch, moist heat 
myotherapy, ultrasound, and iontophoresis.  These modalities 
would be used in an effort to relieve pain and promote a 
return to normal jaw function.  He would also be given a 
program of judicious exercise therapy to relax and strengthen 
the affected muscles and improve the mandibular range of 
motion.  The prognosis was that the veteran's orofacial pain 
disorder was an annoying problem, but in consideration of the 
long history of his problems and yet the relatively mild 
character of his complaints, the examiner concluded that the 
overall prognosis for the problem was good.  

In another written report dated subsequently in February 
2000, Dr. Crandall noted that current X-rays of the veteran's 
orofacial pain disorder indicated that there was no 
degenerative joint disease.  He felt that marked hyperplasia 
of the right coronoid process, the result of past trauma, 
very likely represented a substantial source of the veteran's 
current complaints.  Clinically, the veteran continued to 
experience intermittent pain in the region of the right cheek 
and TMJ and a few of the associated muscles of mastication.  
His mandibular range of motion was limited with complaints of 
pain.  A distinct reciprocal click was noted in the right 
TMJ.  His diet was unrestricted and his speech was not 
limited, although he rarely used his maxillary and mandibular 
removable partial dentures throughout the day.  He did not 
require any pain medications.  Determining the degree of the 
veteran's permanent partial impairment, the examiner noted 
ratable criteria of intermittent pain, mandibular range of 
motion limited to 25 mm, and Stage 2 disc displacement with 
reduction (combined with coronoid hyperplasia), and concluded 
that his remaining circumstances were intermittent mild to 
moderate pain of the right TMJ and muscles of mastication, 
and mandibular range of motion limited to 25 mm.  The 
examiner commented that he had not been able to obtain 
information that would clearly define a means of rating the 
pain that the veteran experienced.  Citing a 1984 U.S. 
government agency report classifying individuals with chronic 
pain as his best means of referring to the veteran's 
condition, the examiner opined that the veteran fit into a 
group characterized by chronic pain and competent coping, 
with documented impairments sufficient.  He opined that it 
seemed probable that the veteran's pain would be subject to 
occasional exacerbation and remission, depending on his level 
of jaw activity.  He concluded that the veteran presented a 
permanent partial impairment rating of 8% of the whole 
person, noting however that appropriate treatment could 
resolve most, if not all, of his complaints.         

In a March 2000 written report, Dr. Crandall responded to 
specific questions from the RO regarding his recent 
evaluation of the veteran.  The doctor confirmed that he had 
a complete packet of the veteran's records and a copy of the 
Board's Remand Order prior to evaluating the veteran.  With 
respect to the inter-incisal range of motion of the veteran's 
TMJ, he noted that the veteran's maximum voluntary mandibular 
opening was to 25 mm.  With respect to flare-ups of the 
veteran's TMJ pain, the examiner commented that the only 
flare-ups of pain experienced by the veteran occurred when he 
opened his mouth widely, such as yawning, and that this would 
occur when he opened his mouth more than 25 mm; the veteran 
reported that he specifically avoided this activity due to 
the severity of the resulting pain, as a result of which the 
examiner noted that his flare-ups occurred rarely.  He 
further stated that he had no basis for specifying how 
frequent this might be, but speculated that these events were 
infrequent and short-lived.  In response to a question about 
the etiology of one of the veteran's impacted teeth and its 
relationship to his service-connected residuals of a 1966 jaw 
injury, the examiner stated that the impacted tooth related 
to a pathological radiolucent lesion that demanded prompt 
attention, noting that this tooth was on the left side, which 
was asymptomatic as far as pain was concerned.  In 
conclusion, Dr. Crandall opined that the veteran had a very 
treatable problem that might resolve most, if not all, of his 
condition, noting that a relatively low-risk surgical 
procedure - a coronoidectomy - to remove the damaged right 
coronoid process was likely to resolve most of his 
complaints.  He felt that this condition - coronoid 
hyperplasia - was most likely the consequence of the 
veteran's injuries in 1966 and was very likely the primary 
cause of his pain and functional impairment.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1, 4.2, and 4.7.  38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and enable the VA to make a more precise evaluation 
of the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness, and the Court 
in DeLuca has held that, when a veteran alleges he suffers 
pain due to a musculoskeletal disability in which the degree 
of disability is based on consideration of limitation of 
motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability, or incoordination.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, non-union of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.     (e) 
Incoordination.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight-
bearing are related considerations.  38 C.F.R. § 4.45.     
 
Limited motion of the temporomandibular articulation with an 
inter-incisal range from 21 to 30 mm warrants a 20% rating.  
A 30% rating requires limitation of inter-incisal range of 
motion from 11 to 20 mm.  A 40% rating requires limitation of 
inter-incisal range of motion from 0 to 10 mm.  38 C.F.R. 
Part 4, Diagnostic Code 9905.

Malunion or non-union of the maxilla with severe displacement 
warrants a         30% rating.  38 C.F.R. Part 4, Diagnostic 
Code 9916.

After reviewing the entire evidence of record, the Board 
concludes that a rating in excess of 20% for bilateral TMJ 
derangement is not warranted subsequent to         16 
February 1994, because the clinical findings up to the 
present time do not show that such increased rating is 
supported under any applicable rating criteria.  In arriving 
at this conclusion, the Board notes that the veteran was able 
to open his mouth 37.5 mm on VA examination of October 1995, 
30 mm on VA examination of November 1995, and 25 mm on 
examination by Dr. Crandall in February 2000.  Although the 
veteran has contended that his practical inter-incisal range 
of motion is only to 15 mm, the actual restriction of his 
inter-incisal range of motion as documented in the medical 
records clearly does not show limitation from 11 to     20 mm 
as is required for a 30% rating under Diagnostic Code 9905.  

Neither do the clinical findings demonstrate malunion or non-
union of the maxilla with severe displacement as would 
warrant a 30% rating under Diagnostic Code 9916.  Jaw X-rays 
of 1995 and 2000 show no evidence of malunion or non-union of 
the maxilla or of severe displacement.

The Board further notes that evaluating the veteran's 
bilateral TMJ derangement is not appropriate under Diagnostic 
Codes 9900, 9901, 9902, or 9903, inasmuch as the evidence is 
negative for osteomyelitis or osteoradionecrosis of the 
maxilla or mandible, or loss or malunion of the mandible; 
9906 or 9908, inasmuch as the evidence is negative for the 
loss of the whole or part of the ramus or the loss of one or 
both sides of the condyloid process; and 9913, 9914, or 9915, 
inasmuch as the evidence does not show that the veteran has 
lost any teeth due to his service-connected TMJ disorder, or 
that he suffered the loss of any part of the maxilla.  The 
Board notes the veteran's contention that his TMJ disorder 
prevents him from opening his mouth wide enough to brush his 
teeth correctly, impairing his dental hygiene regimen and 
resulting in the loss of many teeth, but the medical evidence 
in this case does not link his tooth loss to the service-
connected TMJ disorder at issue.  In this regard, the Board 
notes that the ratings for loss of teeth under Diagnostic 
Code 9913 apply only where the tooth loss is due to the loss 
of substance of the body of the maxilla or mandible (bone 
loss through trauma or disease such as osteomyelitis), and a 
compensable rating requires that the lost masticatory surface 
cannot be restored by a suitable prosthesis; they do not 
apply to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  In this case, Dr. Crandall on examination of 
February 2000 noted that the veteran's dentition was in very 
poor condition, with many teeth missing and            2 
impacted, but this was attributed to a significant 
periodontal problem, not to the service-connected TMJ 
disorder.  Moreover, he noted that the veteran had partial 
maxillary and mandibular prostheses.  

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and DeLuca-
mandated assessment of the degree of the veteran's functional 
disability resulting from his service-connected TMJ disorder, 
the Board notes that Dr. Crandall in February 2000 commented 
that the veteran's history of PTSD - which the Board notes is 
not a service-connected disorder - was a possible 
contributing factor to his orofacial pain complaint, and that 
there was a good overall prognosis for resolution of his jaw 
pain and functional impairment with a right coronoidectomy - 
a low-risk surgical procedure - followed by physical and 
exercise therapy to promote improved mandibular range of 
motion and a return to normal jaw function.  The Board 
further observes that Dr. Crandall classified the veteran's 
orofacial pain disorder as an annoying problem which, despite 
its long history, was characterized by only mild complaints.  
Moreover, the doctor noted that current X-rays indicated no 
degenerative joint disease, that the veteran's TMJ disorder 
did not restrict his diet or limit his speech, that he did 
not require any medications to ameliorate his pain, and that 
he competently coped with his chronic pain, which was subject 
to occasional exacerbation and remission, depending on his 
level of jaw activity.  With respect to flare-ups of the 
veteran's TMJ pain, Dr. Crandall in March 2000 concluded that 
these occurred rarely, based on the veteran's specific report 
that he avoided opening his mouth widely - the only activity 
which caused him to experience flare-ups.  Having no further 
basis for specifying how frequent the veteran's flare-ups 
might be, the doctor speculated that they were infrequent and 
short-lived.  Dr. Crandall concluded that the veteran had a 
very treatable problem and that the aforementioned low-risk 
surgical procedure was likely to resolve most of his 
orofacial pain and functional impairment.  On that record 
indicating that the veteran's annoying, long-term TMJ 
disorder was nonetheless characterized by only mild 
complaints and did not restrict his diet or limit his speech, 
and that he experienced only rare flare-ups of TMJ pain with 
which he competently coped without resorting to medications, 
and in the absence of medical evidence linking any tooth loss 
with the service-connected TMJ disorder, the Board concludes 
that compensation for additional functional loss consistent 
with the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
is not warranted in this case. 

Having considered the abovementioned clinical findings and 
the examiner's assessments of the degree of functional loss 
attributable to the veteran's bilateral TMJ derangement in 
the record from 1995 to 2000, the Board finds that that 
evidence does not support assignment of a rating in excess of 
20% for that disorder subsequent to 16 February 1994 under 
any applicable Diagnostic Code or theory of entitlement under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca.  As the preponderance of the evidence is 
against the claim for a rating in excess of 20% subsequent to 
16 February 1994, the appeal is denied.             

   
ORDER

A rating in excess of 20% for bilateral TMJ derangement 
subsequent to 16 February 1994 is denied.


REMAND

Appellate review discloses that the veteran has appealed the 
May 1999 rating action (which implemented the March 1999 
Board decision which initially granted service connection for 
chronic bronchitis and) which assigned various percentage 
disability ratings at various stages from November 1990 to 
the present time.  The veteran has appealed the propriety of 
the rating at each stage.

The evidence includes VA outpatient records which indicate 
increased symptomatology of the veteran's bronchitis in 
March, April, and June 2000.  Inasmuch as the current degree 
of severity of the bronchitis and the corresponding time 
periods of any disability increase or decrease are unclear, 
the Board finds that further development of the evidence is 
necessary prior to adjudicating the appropriate percentage 
disability ratings for that disorder at various stages from 
the initial grant of service connection in 1990 to the 
present time.  Under the circumstances, this case is REMANDED 
to the RO for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of, and dates of treatment 
by all providers of inpatient and 
outpatient medical treatment and 
evaluation for respiratory pathology 
from 1990 to the present time.  He 
should be requested to sign 
appropriate forms authorizing the 
release to the VA of all records of 
medical treatment and evaluation by 
non-VA providers.  Thereafter, the RO 
should secure copies of all such 
records up to the present time, 
including from the VA Medical Center 
in White River Junction, Vermont, and 
associate them with the claims folder.

2. After the abovementioned records have 
been received, the veteran should be 
furnished a special VA respiratory 
examination to determine the degree of 
severity of his bronchitis and how it 
impairs him functionally, particularly 
in the work-place.  The claims folder 
must be made available to the examiner 
for review of the veteran's medical 
and employment history prior to the 
examination, and the examiner must 
state for the record that he has 
reviewed the claims folder.  All 
clinical findings should be reported 
in detail.  The examination must 
include pulmonary function studies, 
and any other tests that the examining 
physician deems necessary, including 
X-rays.  The examiner must be 
furnished a copy of this Remand Order, 
a copy of the VA Schedule for Rating 
Respiratory Disorders, Diagnostic Code 
6600 (38 C.F.R. § 4.97, as in effect 
prior to 7 October 1996), and a copy 
of the revised VA Schedule for Rating 
Respiratory Disorders, Diagnostic Code 
6600 (38 C.F.R. § 4.97, effective on 
and after 7 October 1996).  On 
examination of the veteran, the 
examining physician must comment, with 
respect to the rating criteria in 
effect prior to     7 October 1996, as 
to whether the service-connected 
bronchitis produces mild, moderate, 
moderately-severe, severe, or 
pronounced impairment.  With respect 
to the rating criteria in effect on 
and after     7 October 1996, the 
examining physician must comment on 
the presence or absence of each 
symptom and clinical finding specified 
therein, and if present, the degree(s) 
of severity thereof.  This means that 
every pulmonary function test value 
required for ratings of 10%, 30%, 60%, 
and 100% must be clearly delineated, 
and the presence or absence of all 
additional pathology required for the 
100% rating must be specified. 

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development has been 
completed, including provision of all 
requested clinical findings on the 
abovementioned VA examination and 
documentation of all requested 
comments from the VA examiner.

4. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  
The RO should assign appropriate 
staged percentage disability ratings 
for the veteran's bronchitis from 
November 1990 to the present time 
under either (a) the VA Schedule for 
Rating Respiratory Disorders, 
Diagnostic Code 6600 (38 C.F.R. 
§ 4.97, as in effect prior to 7 
October 1996), or (b) the revised VA 
Schedule for Rating Respiratory 
Disorders, Diagnostic Code 6600 
(38 C.F.R. § 4.97, effective on and 
after 7 October 1996), whichever is 
more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the RO is advised 
that a percentage disability rating 
for bronchitis may not be assigned 
under the revised VA Schedule for 
Rating Respiratory Disorders, 
Diagnostic Code 6600 (38 C.F.R. 
§ 4.97, effective on and after 7 
October 1996) prior to 7 October 1996, 
inasmuch as 38 U.S.C.A. § 5110(g) 
(West 1991) prevents the application 
of a later, liberalizing law to a 
claim prior to the effective date of 
the liberalizing law.  See McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) 
(the plain language of 38 U.S.C.A. 
§ 5110(g) prohibits a retroactive 
award prior to the effective date of 
the legislation), aff'd, 106 F. 3d 
1577 (Fed. Cir. 1997).

If the veteran's claims have not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case which cites both the VA 
Schedule for Rating Respiratory Disorders, Diagnostic Code 
6600 (38 C.F.R. § 4.97, as in effect prior to 7 October 
1996), and the revised VA Schedule for Rating Respiratory 
Disorders, Diagnostic Code 6600 (38 C.F.R. § 4.97, effective 
on and after 7 October 1996).  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



